Property Trust Agreement

By and Between

 

The Trustor:

  Sichuan Yinfa Resource Development Co., Ltd.

Address:

 No. 188 Xishan Road, Chuanshan District, Suining City, Sichuan Province,
People’s Republic of China (“PRC”)

Zip Code:

629000

Tel.:

 139090671120

Fax:

0825- 2391709

 

The Trustee:

Mr. Lei Guo (ID Number: 510902197810125758)

Address:

 No. 188 Xishan Road, Chuanshan District, Suining City, Sichuan Province, PRC

Zip Code:

629000

Tel.:

 13982591611

Fax:

  0825-2391500

 

Collectively, the Parties.

 

Whereas,

 

1.

The Trustor is a corporation duly registered under the PRC laws with full
capability for civil conduct.

 

2.

The Trustee is a citizen of PRC with full capability for civil conduct.

 

Whereas, the Trustor and the Trustee will jointly enter this Agreement (defined
below) under the PRC Trust Law, PRC Contract Law and applicable laws and
regulations;

 

Whereas, in order to specify the rights and obligations of the Parties under the
Trust, after friendly consultations between them, the Parties hereby agree as
follows:

 

Article 1.

DEFINITION

 

 

1.

Trust: Trust refers to the fact that the settler, based on his faith in the
Trustee, entrusts his property rights to the Trustee and allows the Trustee to,
according to the will of the settler and in the name of the Trustee, administer
or dispose of such property in the interest of the Beneficiary or for any
intended purposes.

 

2.

Trust Agreement (this “Agreement”): This Property Trust Agreement with any and
all addendums, exhibits, amendments, appendix and riders.

 

3.

The Trust: The properties entrustment arrangement under this Agreement.

 

4.

The Trustor: Sichuan Yinfa Resource Development Co., Ltd.

 

5.

The Trustee: Mr. Lei Guo.

 

6.

The Beneficiary: The relationship of the Trust hereunder is of the
self-benefited trust, with the Trustor or any party assigned by the Trustor
being the Beneficiary of the Trust.

 

--------------------------------------------------------------------------------



 

Article 2.

    PURPOSE OF THE TRUST

 

In accordance with the entrustment by the Trustor and the provisions of this
Agreement, the Trustee will hold, in his own name, the Trusted Property (as
defined below), and will manage, operate and dispose of the Trusted Property, as
to effectuate the value of the Trusted Property and protect the interests of the
Trustor and the Trustee.

 

Article 3.

 TYPE OF THE TRUST

 

The Parties agree that the Trust under this Agreement shall be a Property Trust
and the Trustor shall entrust the Trustee of the property owned by the Trustor
for management purpose.

 

Article 4.

  THE TRUSTED PROPERTY

 

1.

The Trusted Property shall be the property entrusted to the Trustee for
management, operation and disposition purpose and any proceeds and/or revenues
or property of whatever form obtained by the Trustee through its management,
operation and disposal of the Trusted Property.

2.

The Trusted Property shall be separated from the Trustor’s other property and
shall not be subject to liquidation if the Trustor is in bankruptcy proceedings
or the Trustor is in dissolution proceeding under the applicable laws and
bylaws.

 

3.

The Trustee shall manage the Trusted Property in an independent and accurate
manner and maintain separate accounting and operation records.

 

Article 5.

THE BENEFICIARY

 

Unless the Trustor assigns the Beneficiary under the Trust, the Trustor shall be
the exclusive Beneficiary of the Trust.

 

Article 6.

  TERM AND PROPERTY DELIVERY

 

1.

The Trust is taken effect upon the execution of this Agreement.

2.

Term: thirty-one (31) years from the effective date.

3.

Property Delivery: within five (5) days from the effective date, the Trustor
shall deliver the properties itemized in the Checklist of Properties as Addendum
#2 hereto through required procedures. Upon the actual delivery of Trusted
Properties, the Parties shall sign on the Checklist of Properties and the
Trusted Property shall be deemed as being fully delivered to the Trustee for
management, operation and disposition purpose.

 

--------------------------------------------------------------------------------



Article 7.

 REGISTRATION OF TRUST

 

Pursuant to applicable laws and regulations, the Parties agree not to have the
Trusted Property registered and should such registration be required by
applicable laws and regulation, the Parties agree to have the Trusted Property
registered with related offices immediately.

 

Article 8.

TRUST PLAN

 

The Trustor authorizes the Trustee to incorporate his Trust Plan as Addendum #1
hereto this Agreement.

 

Article 9.

TAXATION

 

The Trustor, the Trustee and the Beneficiary shall respectively be responsible
for tax due under their income and compensation from the Trusted Property as
agreed hereto.

 

Article 10.

 RIGHTS AND OBLIGATIONS OF THE TRUSTOR

 

(A) Rights of the Trustor.

1.

The Trustor represents and warrants that the Trusted Property is a valid and
legal property under the PRC Trust Laws and related applicable laws and
regulations.

2.

The Trustor shall have the right to request information relating to the
management, operation and disposition of the Trusted Property from the Trustee
at any time.

3.

The Trustor shall have the right to review and make duplicate copies of any and
all related financial information and documents of the Trusted Property at the
Trustor’s own costs and expenses.

4.

Unless the Trustor has authorized the Trustee to re-entrust the right to manage
the Trusted Property, under the unforeseeable situation which causes the
management of the Trusted Property fails to meet the Beneficiary’s best interest
or the Trust Purpose, the Trustor shall have right to have the Trustee adjust
the management of the Trusted Property.

5.

The Trustor shall have the right to request the People’s Court to cancel the
disposition of the Trusted Property made by the Trustee if the Trustee fails to
dispose of the Trusted Property appropriately or the Trustee fails to manage the
Trusted Property in accordance with the Trust Purpose. The Trustor shall have
the right to claim any and all damages caused herein against the Trustee.

6.

Unless otherwise assigned, the Trustor shall be the exclusive Beneficiary under
this Agreement and shall have the right to receive any and all proceeds or
revenues from the disposition of the Trusted Property. The Trustee shall pay the
Beneficiary with such proceeds in a monthly/annual basis. The Trust shall not be
terminated upon the Trustor or the Trustee’s dissolution or the Trustee’s
resignation.

 

--------------------------------------------------------------------------------



7.

Should this Agreement be terminated under applicable laws, the Trustor may
transfer the Trusted Property, the Beneficiary’s rights and other related
property rights under the Trust to a third party and the Trustee agrees to
coordinate such transfer with the Trustor.

(B) Obligations of the Trustor.

1.

The Trusted Property shall be a valid and legal property under the PRC Trust Law
and applicable laws and regulations.

2.

The Trustor shall have full capability for civil conduct.

3.

The Trustor shall provide required information to the Trustee for the Trust
Purpose.

4.

The Trustor shall pay the Trustee the compensation in connection with the Trust
as defined below.

Article 11.

RIGHTS AND OBLIGATIONS OF THE TRUSTEE

 

(A) Rights of the Trustee.

1.

The Trustee shall have the right to manage the entrustment matters for the
Trustor’s best interest under the PRC Trust Laws and this Agreement.

2.

The Trustor shall have the right to be reimbursed for any and all costs and
expenses against a third party incurred under the Trust, and shall have the
right to refuse to pay any and all costs and expenses against a third party as
out of pocket expenses.

(B) Obligations of the Trustee.

1.

The Trustee shall conduct the entrustment matters legitimately under applicable
laws and regulations and under this Agreement.

2.

The Trustee shall manage, operate and dispose of the Trusted Property with
fiduciary duties owed to the Trustor.

3.

The Trustee shall keep complete records of the management of the Trusted
Property and report to the Trustor annually with the management and dispositions
of the Trusted Property.

4.

The Trustee shall have the obligation to keep the records and documents of the
Trustor, the Beneficiary and the Trusted Property confidential, unless
applicable laws and regulations in the PRC or the United States require for
disclosure of such information.

5.

The Trustee agrees that the Trusted Property and any and all proceeds or
revenues of the Trusted Property shall not be the Trustee’s property or under
the Trustees’ ownership and, upon the Trustee’s dissolution or resignation; the
Trusted Property shall not be pledged or mortgaged for the Trustee’s own
liabilities.

6.

The Trustee shall not receive any compensation if the Trustee fails to manage
the Trusted Property in accordance with this Agreement and the Trust Purpose,
and the

 

--------------------------------------------------------------------------------



Trustee shall reimburse or compensate the Trustor for any and all losses and
damages caused hereby within ninety (90) days upon the losses and damages
incurred.

Article 12.

COMPENSATION TO THE TRUSTEE

 

The Trustor shall pay the Trustee an annual compensation of one percent (1%) of
the appraised market value of the Trusted Property.

 

Article 13.

RISKS

 

1.

The Trustee may have risks during the management, operation or disposition of
the Trusted Property, including but not limited to management risks and force
majeure.

2.

The Beneficiary shall be responsible for any and all losses and damages of the
Trusted Property as a result of the Trustee’s management, operation and
disposition of the Trusted Property during the ordinary course of business.

3.

Should the Trustee fail to manage the Trusted Property in accordance with this
Agreement and the Trust Purpose, the Trustee shall reimburse or compensate the
Trustor for any and all losses and damages caused hereby. The Beneficiary shall
be responsible for the un-reimbursed or unpaid losses and/damages.

4.

The Trustee shall perform his fiduciary duties to the Trustor during the
management of the Trusted Property and shall avoid significant management risks.
The Trustee shall not be required to notify the Trustor or the Beneficiary of
any and all similar risks.

5.

The Trustee shall be responsible for any and all losses and damages of the
Trusted Property due to his failure to perform his obligations under this
Agreement.

6.

The Parties shall to resolve any significant management disputes over the
Trusted Property amicably if the Trustee’s management fails to meet the
Beneficiary’s best interest, and shall improve the management by reducing the
risks to the Trust Property.

Article 14.

TERMINATION

 

1.

This Agreement cannot be modified by either Party without the advanced written
consent of the other Party.

2.

Within the Term agreed hereto, the Trustor cannot terminate this Agreement at
its own discretion, and should the Trustor terminate this Agreement, the Trustor
shall be responsible for any and all losses incurred thereof.

3.

Upon the termination of this Agreement or written mutual consent to an early
termination by the Trustor and the Trustee, this Agreement shall be deemed
terminated and the Trustee shall return the Trusted Property with any and all
proceeds or revenues of the Trusted Property to the Trustor.

4.

The Trust may be modified or terminated upon the following:

 

--------------------------------------------------------------------------------



 

(a)

The existence of the Trust is against the Trust Purpose;

 

(b)

The Trust Purpose has been annulled or cannot be realized;

 

(c)

The mutual consents of the Parties;

 

(d)

The Trust is declared invalid or canceled by the People’s Court;

 

(e)

The exclusive Beneficiary is in dissolution, deceased, or lacks the full
capacity for civil conduct;

 

(f)

The Trust is terminated by political policies, in which case the Trustee shall
not be responsible for any losses and/or damages caused as a result thereof; and

 

(g)

Upon the expiration of this Agreement.

5.

Upon the termination of the Trust, the Trustee shall report to the Trustor, and
upon acceptance of the report by the Trustor or the Beneficiary, the Trustee
shall be deemed to have fulfilled all of his obligations under this Agreement.

Article 15.

DISPUTE RESOLUTION

 

Should the Trustor or the Trustee fail to perform their respective obligations
under this Agreement or make any misrepresentation under this Agreement, the
Trustor or the Trustee shall, as the case may be, be deemed to have breached of
this Agreement:

 

1.

The Trustor shall reimburse the Trustee for any and all losses and damages
incurred by the cancellation or annulment of the Trust caused by the Trustor’s
breach, and vice versa.

2.

If the Trust is terminated due to the Trustor’s failure to deliver the Trusted
Property to the Trustee, the Trustor shall reimburse the Trustee for any and all
losses incurred thereby.

3.

If the Trustee fails to perform his obligations under this Agreement, the
Trustee is responsible for any and all losses incurred by the Trustor resulting
from such failure.

4.

This Agreement cannot be modified or terminated by either Party without the
written consent of the other Party. The Parties agree to discuss an early
termination of this Agreement. Either Party terminating this Agreement without
the written consent of the other Party shall be responsible for any and all
losses resulting therefrom.

5.

The Disputes arising from this Agreement shall be submitted to the People’s
Court with appropriate jurisdiction.

6.

The above said losses and damages shall include but not limited to any economic
losses.

Article 16.

NOTICE

 

1.

The Parties shall duly notify the other with any change of address within ten
(10) days of such change.

 

--------------------------------------------------------------------------------



2.

The following manner may be deemed as being served:

 

(a)

Manner: personal serve, registered mail, fax, telegram, email, etc. with records
at the Trustee’s business premises;

 

(b)

Address: as set forth in this Agreement; and

 

(c)

Delivered Time: personal service-served date, registered mail-mailing stamp,
fax, telegram, email-reply date or the first business day after delivery.

Article 17.

MISCELLANEOUS

 

1.

If the any deadline within this Agreement falls on a weekend or holiday, the
deadline is extended until the next business day.

2.

This Agreement shall be effective upon the following conditions:

 

(a)

The Trustor or its authorized agent executes this Agreement with seals; and

 

(b)

The Trustee or his authorized agent executes this Agreement with seals.

3.

This Agreement shall be in four (4) copies and each copy shall be each
counterpart shall for all purposes be deemed to be an original, and shall be
considered as fully executed on distribution of the counterpart pages to each of
the executors hereto. Should the Beneficiary be different from the Trustor, the
Beneficiary shall receive a sealed copy of this Agreement.

4.

Addendum

 

(a)

Trust Plan; and

 

(b)

Form of Trusted Properties.

 

Article 18.

DISCLAIMER

 

1.

The Trustor has reviewed and acknowledged that the Trustee shall not be
responsible under certain situations under this Agreement.

2.

The Parties have reviewed this Agreement and have agreed on the Trust Plan.

 

 

The Trustor

The Trustee

 

 

/s/ Zhi He

/s/ Lei Guo

Authorized Agent, Zhi He

Authorized Agent, Lei Guo

Date: December 16, 2008

Date: December 16, 2008

 

 

 